Title: To James Madison from William C. C. Claiborne and James Wilkinson, 17 January 1804
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir,
New Orleans January 17th. 1804
No alteration has taken place since our last, of which you have a duplicate under cover, excepting the receipt of the necessary orders, for the delivery of all the Spanish Posts in upper Louisiana, and at Nachitoches and it’s dependencies.
But we have to apprize you of an unexpected occurrence of a most unpleasant nature. Early yesterday morning we were formally advised by Mr. Daniel Clarke, of the arrival of a vessel at the Balize, with a body of troops from St. Domingo; in consequence of which the enclosed order was dispatched to the Commanding Officer at Plaquemines, and we addressed the letter of which you have a copy under cover No. 1. to the French Prefect, who a short time after called on us in person, and informed us he had been previously apprized of the circumstances reported by us, but having received no official report on the occasion, he did not feel himself authorized to reply to our application. He spoke much at this interview, without expressing to us a single determined sentiment respecting the future disposition of these people, but laboured obviously to establish the general principle of a right of asylum.
On being asked specifically whether he would supply this vessel’s company with fresh provisions, he declined it on the ground of impracticability, arising as we understood out of the nature of the climate. But he expressed the wish that we should suspend all proceedings, until we received official information of the arrival, and the circumstances attending it, and, in the mean time requested we would take no steps without consulting him, to which we assented.
This morning we have received the enclosed deposition from a man of character of this place, who arrived the night before the last from the Island of Cuba; in consequence of which we addressed the letter No. 2. to the Prefect, and now wait his answer with great solicitude, as we entertain no doubt that these fugitives are suffering exquisitely from famine and disease, and should the Prefect fail either in means or disposition, to relieve those sufferers, we shall consider it our solemn duty to the character of our Country and the claims of humanity, to interpose our authority and rescue these unfortunate persons from destruction, providing at the same time against the introduction of disease into the Province, and for the conveyance of the armed force to some other place. Accept assurances of our great respect, and high consideration.
William C. C. Claiborne
Ja: Wilkinson

P. S. On reperusing the above letter, we find that we omitted to mention, that at our interview with the Prefect, we informed him of the orders which had been given to the Commanding Officer at Plaquemines, and he expressed his approbation of, and thanks for so much thereof, as related to the supply of provisions &c. to his unfortunate countrymen.
 

   
   RC, two copies, and enclosures (DNA: RG 59, TP, Orleans, vol. 3). First RC in a clerk’s hand, signed by Claiborne and Wilkinson; docketed by Wagner. Second RC marked duplicate; docketed by Wagner. For enclosures, see nn. 2–5.



   
   On 12 Jan. 1804 Laussat sent Claiborne and Wilkinson a letter authorizing Capt. Amos Stoddard of the U.S. Army to act as agent for France in accepting possession of the posts in Upper Louisiana from Spain and in transferring possession to the U.S., together with letters from the Spanish authorities and from himself to the commandants of those posts authorizing the two transactions. The actual transfer of authority in Upper Louisiana from Spain to France and from France to the U.S. took place in St. Louis on 9 and 10 Mar. 1804 (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 119–20; Floyd C. Shoemaker, “The Louisiana Purchase, 1803, and the Transfer of Upper Louisiana to the United States, 1804,” Missouri Historical Review 48 [1953–54]: 10–14).



   
   Claiborne and Wilkinson enclosed a copy of Wilkinson to Capt. William Cooper, 16 Jan. 1804 (1 p.; docketed by Wagner), ordering him to prevent the Exprès from landing or passing Plaquemine. Wilkinson added that he would join Cooper as soon as possible.



   
   The enclosure is a copy of Claiborne and Wilkinson to Laussat, 16 Jan. 1804 (1 p.; docketed by Wagner), stating that they had just received news of the arrival of the ship and passengers; asking what Laussat proposed “for their immediate Passage to some other Place,” as they could not be admitted; and adding that they would be offered “every Refreshment in our Power, which may be compatible with their Speedy Departure.”



   
   Claiborne and Wilkinson enclosed a copy of the 17 Jan. 1804 deposition of merchant Francis Parent, Jr. (2 pp.; attested by Claiborne; docketed by Wagner), stating that he had fallen in with the Exprès on his way to New Orleans from Trinidad, Cuba. The vessel, originally from Môle Saint-Nicolas but lately from Santiago de Cuba, carried “Troops & Passengers flying from St Domingo” and had “neither Quadrant or Maps” and only “a Biscuit a Man per Day” for food. Their number had been cut almost in half by sickness; they were burying five to six people per day while he was with them. He accompanied them to the southwest pass of the Mississippi River, which he entered, while they went on to the east pass, where he understood they still remained. The condition of the ship was so bad that it could not be forced to sea, and that of the people on board was “so lamentable that without immediate Assistance they must perish with Hunger & Sickness.”



   
   The enclosure is a copy of Claiborne and Wilkinson to Laussat, 17 Jan. 1804 (1 p.; docketed by Wagner), reiterating their decision to prevent the vessel from approaching the city. They had received confirmation that the troops “are infected by a malignant Disease, and are in extreme Danger of perishing for want,” but they would offer all possible relief and accommodation. They asked Laussat whether he would be able to supply the passengers with the needed provisions.



   
   Most of the crew and passengers of the Exprès, described by Laussat as “the debris from the military hospital of [the] Mole,” were returned to France on the Argo in March 1804. The Exprès, with those passengers too ill to travel, remained in Louisiana for several months (Laussat, Memoirs of My Life, p. 96; Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 128–31, 132–33, 134, 136, 138, 141, 142, 146, 147, 150).


